Dismissed and Opinion filed April 24, 2003








Dismissed and Opinion filed April 24, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00019-CV
____________
 
AL McZEAL,
Appellant
 
V.
 
SOUTHERN CONSUMERS COOP, INC., PEOPLE=S
ENTERPRISES, INC. and DOES, A THRU Z, Appellees
 

 
On
Appeal from the 151st District Court
Harris County, Texas
Trial
Court Cause No. 02-35652
 

 
M
E M O R A N D U M   O P I N I O N




This is an attempted appeal from an order granting the
special appearances of two appellees signed December
3, 2002. Appellant=s notice of appeal was filed December 31, 2002.  All parties named in the suit were not dismissed
or otherwise disposed of in the order granting the special appearances.  Thus, the order is interlocutory.  The notice of appeal is untimely to perfect
an interlocutory appeal.  See Tex. R. App. P. 26.1(b).  No motion for extension of time to file the
notice of appeal was filed.  See Tex. R. App. P. 26.3; Miller v. Greenpark Surgery Center Assocs.,
Ltd., 974 S.W.2d 805, 808 (Tex. App.CHouston [14th Dist.] 1998, no
pet.).  
On April 1, 2003, notification was transmitted to all parties
of the Court=s intent to dismiss the appeal for
want of jurisdiction unless appellant filed a motion on or before April 11,
2003, demonstrating meritorious grounds for continuing the appeal.  See Tex.
R. App. P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed April 24, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.